Title: To George Washington from Major General Charles Lee, 24 January 1776
From: Lee, Charles
To: Washington, George



Dr General
Stamford [Conn.] Janry the 24th 1776

It was unnecessary sooner to trouble you with my scrowl—as I cou’d give you no information, the least interesting[.] I find the People through this Province more alert and zealous than my most sanguine expectation—I believe I might have collected ten thoushand Volunteers—I take only four Companies with me and Waterbury’s Regt which is so happily situated on the frontier—Wards Regt I have order’d to remain at their respective homes untill They hear further—these Connecticutians are, if possible, more eager to go out of their Country than They are to return home when They have been out for any considerable time—inclosd I send you My letter to the General Congress—that of the Provincial Congress of N. York to me, with my answer, I hope it will have your approbation—The Whigs, I mean the stout ones, are it is said, very desirous that a Body of Troops shou’d march and be station’d in their City—the Timid ones are averse merely from the spirit of procrastination which is the characteristic of timidity—the letter of the Provincial Congress, You will observe, breaths the very essence of this Spirit—it is wofully hysterical—I conclude I shall receive the orders of the General Congress before or immediately on my arrival—otherwise I shou’d not venture to march

into the Province—as by their late resolve evry detachment of the Continental Troops is to be under the direction of the Provincial Congress in which They are—a resolve, I must say with submis⟨sion⟩ to their Wisdom, fraught with difficulties and evil—it is impossible having two Sovereigns, that any busyness shoud be carried on—have You seen the pamphlet Common Sense? I never saw such a masterly irresistible performance—it will if I mistake not, in concurrence with the transcendant folly and wickedness of the Ministry give the coup de grace to G. Britain—in short I own myself convinc’d by the arguments of the necessity of seperation—Poor Brave Montgomery! but it is not a time to cry but to revenge—God bless You, My Dr General, and crown us with the success I am sure We merit from the goodness of our cause—My love to the Ladies—I shall write a long letter to Gates when I have time and Materials—adieu, Yours most affectionately.

C. Lee

